Citation Nr: 0703526	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-03 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for asthma, 
currently rated as 60 percent disabling.  

2.  Entitlement to an increased evaluation for a headache 
disability, currently rated as 10 percent disabling.  

3.  Entitlement to service connection for adjustment disorder 
with anxiety and depression.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1991 to July 1995.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The evidence does not show FEV-1 less than 40 percent 
predicted; FEV-1/FVC less than 40 percent; more than one 
asthma attack per week with episodes of respiratory failure; 
or that asthma requires daily use of systemic high dose 
corticosteroids or immunosuppressive medications.

2.  The veteran's headache disability is manifest by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  The evidence 
establishes that there is no severe economic inadaptability.  

3.  The record reflects that the veteran failed to report for 
scheduled VA examination; there is no evidence of "good 
cause," which would excuse his failure to report for the 
examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for asthma have not been met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6602 (2006).

2.  The criteria for a 30 percent evaluation for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2006).

3.  The claim of entitlement to service connection for 
adjustment disorder with anxiety and depression is denied due 
to failure to report, without good cause, for a VA 
compensation examination.  38 C.F.R. § 3.655(b) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2006).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim which include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  

The Court also held that the VCAA notice on the disability 
rating and effective date elements must be provided prior to 
an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Id.  In April 2004 and September 2004, 
the veteran was sent VCAA notification.  The notices predated 
the initial unfavorable decision.  Although the 4th and 5th 
elements were not addressed at this time, the Board herein is 
not granting service connection or an evaluation in excess of 
60 percent for asthma; thus, that matter is moot with no 
prejudicial error as addressed below.  The Board notes that 
the veteran was informed of the rating formula for all 
possible schedular rating for the applicable rating code in 
January 2005.  The Board notes that once the AOJ effectuates 
the Board's grant in regard to headaches, the AOJ can cure 
any VCAA notice defect with respect to the effective date 
element.  

First, VA has a duty under the VCAA to notify a claimant and 
any representative of the information and evidence needed to 
substantiate a claim.  In this case, the claimant was 
provided notice in April 2004 and September 2004.  The 
veteran was notified of the substance of the VCAA, including 
the type of evidence necessary to establish entitlement to 
the benefit sought and whether or not the claimant or VA bore 
the burden of producing or obtaining that evidence or 
information.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the AOJ essentially satisfied the 
notice requirements in this letter by:  (1) informing the 
claimant about the information and evidence not of record 
that was necessary to substantiate the claims; (2) informing 
the claimant about the information and evidence the VA would 
seek to provide; (3) informing the claimant about the 
information and evidence the claimant was expected to 
provide; and (4) requesting the veteran inform the AOJ of any 
information or evidence the claimant wanted the AOJ to obtain 
and requesting that the claimant provide copies of any 
private treatment records in the claimant's possession that 
pertained to the claims.

As noted, the claimant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection, but the claimant was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  See Dingess, supra.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the claimant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the claimant's claim for service 
connection and a higher rating for asthma, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  

Further, the Board observes that neither the claimant nor the 
representative has contended or argued that any defect or 
deficiency in the VCAA notice that may possibly be present 
has resulted in any prejudice in the adjudication of his 
appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The veteran had competent representation and opportunity for 
a hearing.  The record shows that the veteran was able to 
meaningfully participate in the adjudication of the claim.  
Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. September 
22, 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.   Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by VA or by the claimant, and there is no 
other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  In the 
circumstances of this case, a remand would serve no useful 
purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

I.  Increased Rating

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

Under Diagnostic Code 6602, a 10 percent evaluation is 
warranted for bronchial asthma productive of FEV-1 of 71 to 
80 percent predicted; FEV-1/FVC of 71 to 80 percent; or 
intermittent inhalational or oral bronchodilator therapy.  A 
30 percent evaluation requires FEV-1 of 56 to 70 percent 
predicted; FEV-1/FVC of 56 to 70 percent; requiring daily 
inhalational or oral bronchodilator therapy; or requiring 
inhalational anti-inflammatory medication.  A 60 percent 
evaluation requires that FEV-1 of 40 to 55 percent predicted; 
FEV-1/FVC of 40 to 55 percent; at least monthly visits to a 
physician for required care of exacerbations; or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  A 100 percent evaluation 
requires FEV-1 less than 40 percent predicted; FEV-1/FVC less 


than 40 percent; more than one attack per week with episodes 
of respiratory failure; or requires daily use of systemic 
(oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2006).

Under Diagnostic Code 8100, migraines with characteristic 
prostrating attack averaging one in two months over the last 
several months warrant a 10 percent rating.  Characteristic 
prostrating attacks occurring on an average of once a month 
over the last several months warrant a 30 percent rating.  A 
50 percent rating is warranted with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100 (2006).  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no other provision upon which 
to assign a higher rating.  Where service connection already 
has been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in regard to the assertions 
pertaining to Social Security Administration (SSA) records in 
the February 2005 letter from the veteran's attorney, the 
Board notes the veteran is employed, as reflected in the June 
2004 private examination report.  



Asthma

A higher evaluation for asthma is not warranted.  The 
evidence does not establish FEV-1 less than 40 percent 
predicted, or, FEV-1/FVC less than 40 percent, or, more than 
one attack per week with episodes of respiratory failure, or, 
that the veteran requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  A November 2003 VA treatment record notes FVC 
of 91 percent, and FEV-1 was 68 percent.  VA treatment 
records, dated in February 2004, reflect FEV-1 of 81 percent 
and FEV-1/FVC of 75.  Diffusion was noted to be normal.  On 
VA examination in May 2004, FVC was 90, FEV-1 was 81, and 
FEV1/FVC was 72 in February 2004.  Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO) 
was noted to be 127.  A short course of prednisone was noted 
in the recent past.  

The Board notes that while the record reflects immunotherapy, 
such is not shown to be required on a daily basis.  VA 
treatment records, dated in February 2004 and August 2004, 
note a prednisone 15-day taper.  An April 2004 VA treatment 
record reflects a three-week course of prednisone in 
association with sinusitis.  In April 2005, a prednisone 10-
day taper was prescribed.  Clearly, daily immuno-suppressive 
medications are not required on a daily basis for asthma.  

The veteran is competent to report his symptoms.  He is not, 
however, a medical professional and his opinion is not 
competent in regard to matters requiring medical expertise.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992) (lay 
persons are not competent to offer evidence that requires 
medical knowledge).  The Board has accorded more probative 
value to the objective medical evidence over that of lay 
statements.  In that regard, the Board notes that while, in a 
February 2005 statement in support of the claim, the veteran 
asserted that he had respiratory failure more than once per 
week, the May 2004 VA examination report notes shortness of 
breath with activity, not respiratory failure.  In addition, 
the episodes were noted to occur about once every few weeks 
and the examiner specifically stated that functional 
impairment was moderate.  Likewise, a March 2005 VA treatment 
record notes moderate asthma.  The Board notes that the 
February 2004 laboratory report notes that FEV-1 had improved 
since November 2003.  Such evidence is more probative in 
regard to the degree of impairment.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

Headaches

The AOJ has evaluated the veteran's headaches under the 
criteria set forth at 38 C.F.R. § 4.124a, Diagnostic Code 
8100.  Under this code, characteristic prostrating attacks 
averaging one in two months over the last several months 
warrant a 10 percent rating.  Characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  A 50 percent 
rating is warranted for with very frequent completely 
prostrating and prolonged attacks, productive of severe 
economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.  

The Board finds that the criteria for a 30 percent evaluation 
under Diagnostic Code 8100 have been met.  The May 2004 VA 
respiratory examination report notes 2 prostrating-type 
headaches per month.  The examiner stated that the headaches 
caused moderate functional impairment.  The May 2004 
neurological examination report notes complaints of mild 
headaches about three times per week, with prostrating-type 
headaches about twice per month, lasting 1 to 2 hours and 
requiring rest.  It was noted that the veteran avoided noise 
and bright light with an attack.  

An evaluation in excess of 30 percent is not warranted.  
There is no evidence of very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  The record reflects the veteran is employed.  

II.  Service Connection

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2006).  When, 
however, an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit, which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  

The veteran was notified of a scheduled VA examination in 
October 2004.  The October 2004 notice addressed the 
consequences of a failure to report for a scheduled VA 
examination.  In addition, correspondence received from the 
veteran's attorney in February 2005 reflects the attorney was 
informed of the regulatory criteria contained in 38 C.F.R. 
§ 3.655.  

There is no evidence showing "good cause" for the veteran's 
failure to report for the scheduled VA examination.  The AOJ 
has made an attempt to schedule him for VA examination.  The 
AOJ advised him of the consequences for a failure to report.  
Regulations clearly provide a definition of an "original 
claim."  38 C.F.R. § 3.160(b).

The Board notes that the claim is not "an original 
compensation claim," which would allow the claim to be 
decided based upon the evidence of record when the veteran 
fails to report for an examination.  38 C.F.R. § 3.655(b).  
The original compensation claim was received in June 1995.  
Therefore, the claim on appeal falls under "any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating" 
and is accordingly denied pursuant to 38 C.F.R. § 3.655(b) 
(2006).

The Board notes that in order to establish service connection 
for a claimed disability the facts must demonstrate that a 
disease or injury resulting in current disability was 
incurred in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).  A 
disability which is proximately due to or the result of, a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Board notes that a 
June 2004 private examination report reflects a diagnosis of 
adjustment disorder with anxiety and depression.  The report, 
however, does not contain an opinion to the effect that 
adjustment disorder with anxiety and depression is related to 
service or a service-connected disability.  

To the extent that the veteran asserts that anxiety disorder 
with depression is caused by his service-connected asthma, 
the Board notes the veteran's opinion is not competent in 
regard to etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge).  The Board notes 
that the June 2004 private examiner opined that there was a 
possibility that stress exacerbated the veteran's breathing 
difficulties, not that anxiety disorder with depression was 
proximately due to or the result of a service-connected 
condition.  See 38 C.F.R. § 3.310 (2006).  The evidence of 
record does not show that anxiety disorder with depression 
was incurred or aggravated in service, or was proximately due 
to or the result of a service-connected disorder, and thus, 
service connection is not established.  See 38 C.F.R. 
§ 3.326.  Accordingly, even if the service connection claim 
were to be accepted as "an original compensation claim" 
under the first sentence in 38 C.F.R. § 3.655(b), the 
"evidence of record" lacks a medical nexus.  Hence, the 
request pursuant to 38 C.F.R. § 3.655(a) was proper.


ORDER

An evaluation in excess of 60 percent for asthma is denied.  

A 30 percent evaluation for headaches is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Service connection for adjustment disorder with anxiety and 
depression is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


